DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8, and 12-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (WO 2017/126159; hereinafter Murakami; for simplicity, the US equivalent, US 2018/0304562, was used for the citations within the rejections).  
Regarding claim 1, Murakami (Fig. 1-7) discloses a method of manufacturing a fan blade (Paragraph 0024) for a gas turbine engine, the method comprising: providing a compression mould (1) having an internal mould surface (21a and 31a) corresponding to an outer profile of a fan blade; providing opposing first and second laminates (Ps – upper and lower surfaces) to form a shell (Ps) corresponding to the mould surface (21a and 31a), each laminate (Ps) comprising a lay-up of plies of fibre reinforcement material (Paragraph 0055, lines 6-12); applying a core material (Pc) comprising quasi-isotropic short fibre reinforced resin (Paragraph 0055, lines 12-15) in the compression mould (1) 
Regarding claim 2, Murakami discloses the method according to claim 1, wherein Murakami (Fig. 1-7) further discloses that the method comprises: providing the first laminate (Ps – lower portion) on a first mould surface (21a) of a first mould part (2) of the compression mould (1) which defines a respective portion of the internal mould surface (21a), wherein the core material (Pc) is applied on the first laminate (Ps-lower portion – this limitation is disclosed by Fig. 1, in which the core material would have to be positioned on one of the laminates prior to the mould coming together, since there is no other way to add the core material when the mould is closed); providing the second laminate (Ps-upper portion) over the core material or on a second mould surface (31a) of a second mould part (3) of the compression mould (1) which defines a respective portion of the internal mould surface (21a and 31a); and assembling the first and second mould parts (2 and 3) into the moulding configuration (Fig. 1) so that core material (Pc) is enclosed (refer to Fig. 7) by the first and second laminates (Ps) of the shell (Ps).  
Regarding claim 4, Murakami discloses the method according to claim 1, wherein Murakami (Fig. 1; Paragraph 0025) further discloses providing the first laminate (Ps – upper portion) or the second laminate (Ps-lower portion) comprises laying up plies of fibre reinforcement material (Paragraph 0025 – discloses including a plurality of 
Regarding claim 5, Murakami discloses the method according to claim 1, wherein Murakami (Fig. 7) further discloses that the core material (Pc) is applied to extend from a terminal root end of the preform (P), corresponding to a root end of the fan blade, along a longitudinal extent of the pre-form (P). Refer to Fig. I below. 

    PNG
    media_image1.png
    244
    627
    media_image1.png
    Greyscale

Fig. I. Murakami, Fig. 7 (Annotated)

Regarding claim 7, Murakami discloses the method according to claim 1, wherein Murakami (Fig. 7) further discloses that the core material (Pc) is applied to define a tapered profile in a root region of the pre-form (P). Refer to Fig. I above. 
Regarding claim 8, Murakami discloses the method according to claim 1, wherein Murakami (Fig. 7) further discloses that the first and second laminates (Ps) of the shell (Ps) are provided so that they have a substantially constant thickness in regions adjacent the core material (Pc). 
Regarding claim 12, Murakami discloses the method according to claim 1, wherein Murakami (Paragraph 0038, 0056) further discloses that pressure is applied at 
Regarding claim 13, Murakami discloses the method according to claim 12, wherein Murakami (Paragraph 0056) further discloses that the pressure maintaining device (11b) drives core material into the shell (Ps), or wherein the pressure maintaining device permits core material to flow out of the shell. Since the pin (11b) drives the core outward (Paragraph 0056), this was interpreted as the core material being driven into the shell. 
Regarding claim 14, Murakami (Fig. 1 and 7) discloses a fan blade (Paragraph 0024) comprising a core (Pc) and a surrounding shell (Pa), wherein the core (Pc) comprises a quasi-isotropic short fibre reinforced resin (Paragraph 0055, lines 12-15), and the shell (Pa) comprises laminate comprising plies of fibre reinforcement material (Paragraph 0055, lines 1-12).  
Regarding claim 15, Murakami discloses the fan blade according to claim 14, wherein Murakami (Fig. 1 and 7) further discloses that the core material (Pc) extends from a terminal root end (Pf) of the fan blade along a longitudinal extent of the fan blade. 
Regarding claim 16, Murakami discloses the fan blade according to claim 14, wherein Murakami (Fig. 1 and 7) further discloses that the core (Pc) defines a tapered profile at a root portion of the fan blade, and/or wherein the laminate shell (Ps) has a substantially constant thickness (Fig. 7) through the fan blade. Refer to Fig. I above.
Regarding claim 18, Murakami discloses the fan blade according to claim 14, wherein Murakami (Fig. 7) further discloses that there is no adhesive layer between the core (Pc) and the shell (Ps). This limitation is disclosed in that Murakami discloses that only the stacked sheets (Ps) and the core material (Pc) form the blade. 
Regarding claim 19, Murakami discloses the fan blade according to claim 14, wherein Murakami (Fig. 1 and 7) further discloses that there are substantially no voids at an interface region (no voids shown in both Fig. 1 and 7) between the core (Pc) and the shell (Ps). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Irving (GB 2410458 A). 
Regarding claim 3, Murakami discloses the method according to claim 1, wherein Murakami (Fig. 1-7) further discloses that the method comprises: providing the first laminate (Ps) on a first mould surface (21a) of a first mould part (2) of the compression mould (1) which defines a respective portion of the internal mould surface; providing the second laminate (Ps) on a second mould surface (31a) of a second mould 
Murakami fails to disclose assembling the first and second mould parts into the moulding configuration so that a cavity is formed between the first and second laminates of the shell; and wherein core material is applied into the cavity after assembly of the compression mould.  
Irving (Abstract; Fig. 1-4) teaches a method for manufacturing fan blades in which a fiber reinforced skin (5 and 6) is positioned within the top and bottom halves of a mould (3 and 4) and where after the mould is closed the core is pumped into the closed mould. Irving (pg. 1, lines 39-41, pg. 2, lines 1-3, 14-17) teaches that by injecting the core material (resin mixed with filler particles) into the closed mould that the core and the outer skin can be formed simultaneously giving the benefit of providing an exceptionally good bond between the skin and the core. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Murakami by injecting the core into the mould as taught by Irving in order to provide an exceptionally strong bond between the core and the shell. 
Irving (pg. 4, lines 39-41; pg. 5, lines 1-21) further teaches that if it desirable to reduce the density of the core filler particles can be included and boiled within the resin in the core to produce small gas bubbles within the core. This reduces the density. Irving teaches that the level of heat build-up would be higher in the middle of the core. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Murakami by including filler particles in the core to be boiled away, as taught by Irving, in order to reduce the density of the core. Since 
Regarding claim 9, Murakami discloses the method according to claim 1, but fails to disclose that the viscosity of the core material is lower than the viscosity of the first and second laminate material. 
Irving (Abstract; Fig. 1-4) teaches a method for manufacturing fan blades in which a fiber reinforced skin (5 and 6) is positioned within the top and bottom halves of a mould (3 and 4) and where after the mould is closed the core is pumped into the closed mould. Irving (pg. 1, lines 39-41, pg. 2, lines 1-3, 14-17) teaches that by injecting the core material (resin mixed with filler particles) into the closed mould that the core and the outer skin can be formed simultaneously giving the benefit of providing an exceptionally good bond between the skin and the core. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Murakami by injecting the core into the mould as taught by Irving in order to provide an exceptionally strong bond between the core and the shell. Since the resin is pushed through the skin, as taught by Irving, and travels outwards, as the resin travels outwards from the interior of the blade, the temperature of the resin will naturally drop, since it is heating prior to being injected into the mould. 
Regarding claim 17, Murakami discloses the fan blade according to claim 14, but fails to explicitly disclose that the resin of the core and the resin of the shell is continuous between the core and the shell.  

Regarding claim 20, Murakami (Fig. 1-7) discloses the fan blade for a gas turbine engine comprising a core (Pc) and a surrounding shell (Ps), wherein the core (Pc) comprises a quasi-isotropic short fibre reinforced resin (Paragraph 0055, lines 6-12), and the shell (Ps) comprises laminate comprising plies of fibre reinforcement material (Paragraph 0055, lines 12-15), and wherein the fan blade is manufactured in accordance with claim 1, such that the core (Pc) and shell (Ps) are compression moulded.
Murakami fails to explicitly disclose that the core and shell are cured together. 
Irving (Abstract; Fig. 1-4) teaches a method for manufacturing fan blades in which a fiber reinforced skin (5 and 6) is positioned within the top and bottom halves of . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Godon et al. (US 9,669,570; hereinafter Godon) and Graff (US 5,518,385). 
Regarding claim 6, Murakami discloses the method according to claim 5, wherein Murakami (Fig. 7) further discloses comprising applying pressure (via pin 11b) to the core material (Pc) at or through the root end, such that the core material drives the shell against the mould surface of the compression mould, and optionally wherein the piston applies direct pressure only to the core material. Refer to Fig. I above.  
Murakami fails to disclose that the pressure applied uses a piston. 
Godon (Abstract, Fig. 1-2) teaches forming a composite blade (1) using injecting molding by injecting resin using an actuator (11) at various points from the root to the tip . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami.  
Regarding claim 10, Murakami discloses the method according to claim 1, wherein Murakami (Fig. 1 and 7) further discloses an initial quantity (Pc) of core material (Pc) is applied in the compression mould (1) before the compression mould (1) is closed for forming. 
Murakami fails to explicitly disclose that the initial volume corresponds to at least 90% of the volume inside the shell when the shell conforms to the mould surface. However, since applicant has not disclosed that having the core material occupy at least 90% of the volume inside the shell solves any stated problem or is for any particular purpose above the fact that the amount of core material within the shell influences the size of the blade, density of the core, and provides support for the surrounding shell and .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Irving and Graff. 
Regarding claim 11, Murakami discloses the method according to claim 1, but fails to disclose that the core material flows within the shell under pressure.  
Irving (Abstract; Fig. 1-4) teaches a method for manufacturing fan blades in which a fiber reinforced skin (5 and 6) is positioned within the top and bottom halves of a mould (3 and 4) and where after the mould is closed the core is pumped into the closed mould and a vacuum is used to maintain the pressure. Irving (pg. 1, lines 39-41, pg. 2, lines 1-3, 14-17) teaches that by injecting the core material (resin mixed with filler particles) into the closed mould that the core and the outer skin can be formed simultaneously giving the benefit of providing an exceptionally good bond between the skin and the core. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Murakami by injecting the core into the mould as taught by Irving in order to provide an exceptionally strong bond between the core and the shell. 
Graff (Col. 8, lines 36-46) further teaches that a piston (42) is used for injecting resin into a mould to form a rotor blade. The piston (42) applies a pressure to the resin 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745